
	
		II
		Calendar No. 245
		112th CONGRESS
		1st Session
		S. 1932
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2011
			Mr. Lugar (for himself,
			 Mr. Hoeven, Mr.
			 Vitter, Ms. Murkowski,
			 Mr. McConnell, Mr. Johanns, Mr.
			 Roberts, Mr. Barrasso,
			 Mr. Coats, Mr.
			 Rubio, Mr. Isakson,
			 Mr. Cornyn, Mr.
			 Wicker, Mr. Inhofe,
			 Mr. Moran, Mr.
			 Thune, Mr. Johnson of
			 Wisconsin, Mr. Crapo,
			 Mr. Graham, Mr.
			 Blunt, Mr. Sessions,
			 Mr. Enzi, Mr.
			 Alexander, Mrs. Hutchison,
			 Mr. Risch, Mr.
			 Chambliss, Mr. Kirk,
			 Mr. Portman, Mr. Burr, Mr.
			 Shelby, Mr. Lee,
			 Mr. Boozman, Mr. Coburn, Mr.
			 Cochran, Mr. Grassley,
			 Mr. Heller, Mr.
			 Corker, Mr. Toomey, and
			 Ms. Ayotte) introduced the following
			 bill; which was read the first time
		
		
			December 1, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To require the Secretary of State to act on a permit for
		  the Keystone XL pipeline.
	
	
		1.Short
			 titleThis Act may be cited as
			 the North American Energy Security Act
			 .
		2.FindingsCongress finds that—
			(1)United States
			 overdependence on oil imports from hostile or unstable regions damages United
			 States national security, endangers the economy of the United States, puts the
			 lives of military and civilian personnel at risk, and ensures that access to
			 oil imports comes at tremendous taxpayer expense;
			(2)the United States
			 imports more than half of the oil it consumes, much of it from countries that
			 do not have the level of environmental standards of Canada and the United
			 States and that are hostile to United States interests or that have political
			 and economic instability that compromises supply security;
			(3)while a
			 significant portion of the United States’ oil imports are derived from allies
			 such as Canada and Mexico, the United States remains vulnerable to substantial
			 supply disruptions created by geopolitical tumult in major oil-producing
			 nations;
			(4)strong increases
			 in oil consumption in the developing world outpace growth in oil supplies,
			 bringing tight market conditions and higher oil prices in periods of global
			 economic expansion or when supplies are threatened;
			(5)the development
			 and delivery of oil from Canada to the United States is in the national
			 interest of the United States by helping to secure reliable oil supplies to
			 meet demand that is otherwise projected to be met by increases in imports from
			 less secure and reliable suppliers;
			(6)secure and
			 reliable trade with Canada complements United States domestic energy
			 priorities;
			(7)continued
			 development of North American energy resources, including Canadian oil,
			 increases the access of domestic refiners to stable and reliable sources of
			 crude oil and improves the certainty of fuel supply for the Department of
			 Defense, the largest consumer of petroleum in the United States;
			(8)(A)Canada and the United
			 States have the largest 2-way trading relationship in the world;
				(B)for every United States dollar spent
			 on products from Canada, including oil, 90 cents is returned to the United
			 States economy; and
				(C)when the same metrics are applied to
			 trading relationships with some other major sources of United States crude oil
			 imports, returns are much lower;
				(9)(A)the principal choice
			 for Canadian oil exporters is between moving increasing crude oil volumes to
			 the United States or Asia, particularly China; and
				(B)increased Canadian oil exports to
			 China would result in increased crude oil imports to the United States from
			 less secure and reliable foreign sources, many of which do not have the level
			 of environmental standards of Canada and the United States;
				(10)increased
			 Canadian crude oil imports into the United States correspondingly reduces the
			 scale of wealth transfers to other more distant foreign sources resulting from
			 the greater cost of transporting crude oil from those sources;
			(11)not only are
			 United States companies major investors in Canadian oil sands, but many United
			 States businesses throughout the United States benefit from supplying goods and
			 services required for ongoing Canadian oil sands operations and
			 expansion;
			(12)there has been
			 more than 3 years of consideration and a coordinated review by more than a
			 dozen Federal agencies of the technical aspects and of the environmental,
			 social, and economic impacts of the proposed pipeline project known as the
			 Keystone XL from Hardisty, Alberta, to Steele City, Nebraska, and then on to
			 the United States Gulf Coast through Cushing, Oklahoma;
			(13)the Keystone XL
			 pipeline represents a high capacity pipeline supply option that could meet
			 near, as well as long-term, market demand for crude oil to United States
			 refineries, and could also potentially bring over 100,000 barrels per day of
			 United States Bakken crude oil to market;
			(14)completion of
			 the Keystone XL pipeline would increase total Keystone pipeline system capacity
			 by 700,000 barrels per day to 1,290,000 barrels per day;
			(15)the Keystone XL
			 pipeline would directly create 20,000 jobs and many more long-term jobs and
			 related labor income benefits through the supply chain;
			(16)the earliest
			 possible construction of the Keystone XL pipeline will increase the quantity of
			 proven and potential reserves of Canadian oil available for United States use
			 and increase United States jobs and will, as a result, serve the national
			 interest;
			(17)the Keystone XL
			 pipeline would be state-of-the-art and be constructed to meet the highest
			 safety standards; and
			(18)as a result of
			 the extensive governmental studies already made with respect to the Keystone XL
			 project and the national interest in early delivery of Canadian oil to United
			 States markets, a decision with respect to a Presidential permit for the
			 Keystone XL pipeline should be promptly issued without further administrative
			 delay or impediment.
			3.Permit for
			 Keystone XL Pipeline
			(a)In
			 generalExcept as provided in subsection (b), not later than 60
			 days after the date of enactment of this Act, the President, acting through the
			 Secretary of State, shall grant a permit under Executive Order 13337 (3 U.S.C.
			 301 note; relating to issuance of permits with respect to certain
			 energy-related facilities and land transportation crossings on the
			 international boundaries of the United States) for the Keystone XL pipeline
			 project application filed on September 19, 2008 (including amendments).
			(b)Exception
				(1)In
			 generalThe President shall
			 not be required to grant the permit under subsection (a) if the President
			 determines that the Keystone XL pipeline would not serve the national
			 interest.
				(2)ReportIf the President determines that the
			 Keystone XL pipeline is not in the national interest under paragraph (1), the
			 President shall, not later than 15 days after the date of the determination,
			 submit to the Committee on Foreign Relations of the Senate, the Committee on
			 Foreign Affairs of the House of Representatives, the majority leader of the
			 Senate, the minority leader of the Senate, the Speaker of the House of
			 Representatives, and the minority leader of the House of Representatives a
			 report that provides a justification for determination, including consideration
			 of economic, employment, energy security, foreign policy, trade, and
			 environmental factors.
				(3)Effect of no
			 finding or actionIf a determination is not made under paragraph
			 (1) and no action is taken by the President under subsection (a) not later than
			 60 days after the date of enactment of this Act, the permit for the Keystone XL
			 pipeline described in subsection (a) that meets the requirements of subsections
			 (c) and (d) shall be in effect by operation of law.
				(c)RequirementsThe
			 permit granted under subsection (a) shall require the following:
				(1)The permittee
			 shall comply with all applicable Federal and State laws (including regulations)
			 and all applicable industrial codes regarding the construction, connection,
			 operation, and maintenance of the United States facilities.
				(2)The permittee
			 shall obtain all requisite permits from Canadian authorities and relevant
			 Federal, State, and local governmental agencies.
				(3)The permittee
			 shall take all appropriate measures to prevent or mitigate any adverse
			 environmental impact or disruption of historic properties in connection with
			 the construction, operation, and maintenance of the United States
			 facilities.
				(4)For the purpose
			 of the permit issued under subsection (a) (regardless of any modifications
			 under subsection (d))—
					(A)the final
			 environmental impact statement issued by the Secretary of State on August 26,
			 2011, satisfies all requirements of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and section 106 of the National Historic
			 Preservation Act (16 U.S.C. 470f);
					(B)any modification
			 required by the Secretary of State to the Plan described in paragraph (5)(A)
			 shall not require supplementation of the final environmental impact statement
			 described in that paragraph; and
					(C)no further
			 Federal environmental review shall be required.
					(5)The construction, operation, and
			 maintenance of the facilities shall be in all material respects similar to that
			 described in the application described in subsection (a) and—
					(A)in accordance with the construction,
			 mitigation, and reclamation measures agreed to by the permittee in the
			 Construction Mitigation and Reclamation Plan found in appendix B of the final
			 environmental impact statement issued by the Secretary of State on August 26,
			 2011, subject to the modification described in subsection (d);
					(B)the special conditions agreed to between
			 the permittee and the Administrator of the Pipeline Hazardous Materials Safety
			 Administration of the Department of Transportation found in appendix U of the
			 final environmental impact statement described in subparagraph (A);
					(C)if the modified route submitted by the
			 Governor of Nebraska under subsection (d)(3)(B) crosses the Sand Hills region,
			 the measures agreed to by the permittee for the Sand Hills region found in
			 appendix H of the final environmental impact statement described in
			 subparagraph (A); and
					(D)the stipulations identified in appendix S
			 of the final environmental impact statement described in subparagraph
			 (A).
					(6)Other
			 requirements that are standard industry practice or commonly included in
			 Federal permits that are similar to a permit issued under subsection
			 (a).
				(d)ModificationThe
			 permit issued under subsection (a) shall require—
				(1)the
			 reconsideration of routing of the Keystone XL pipeline within the State of
			 Nebraska;
				(2)a review period during which routing within
			 the State of Nebraska may be reconsidered and the route of the Keystone XL
			 pipeline through the State altered with any accompanying modification to the
			 Plan described in subsection (c)(5)(A); and
				(3)the President—
					(A)to coordinate review with the State of
			 Nebraska and provide any necessary data and reasonable technical assistance
			 material to the review process required under this subsection; and
					(B)to approve the route within the State of
			 Nebraska that has been submitted to the Secretary of State by the Governor of
			 Nebraska.
					(e)Effect of no
			 approvalIf the President does not approve the route within the
			 State of Nebraska submitted by the Governor of Nebraska under subsection
			 (d)(3)(B) not later than 10 days after the date of submission, the route
			 submitted by the Governor of Nebraska under subsection (d)(3)(B) shall be
			 considered approved, pursuant to the terms of the permit described in
			 subsection (a) that meets the requirements of subsection (c) and this
			 subsection, by operation of law.
			
	
		December 1, 2011
		Read the second time and placed on the
		  calendar
	
